DETAILED ACTION
This action is in response to the remark received 03/23/2022 in which claims 1-9 are pending and ready for examination, claims 1-5 are noted as allowable, and claims 6-9 are rejected.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04 FEBRUARY 2022 and 19 OCTOBER 2020  is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Allowable Subject Matter
Claims 1-5 are seen to contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant's arguments filed 03/23/2022 regarding claim 1 (and thus its dependents 4-5) are seen as persuasive, and no further prior art discloses the claimed “base material for a membrane filter comprising 90% by mass or more of aluminum oxide and 0.1% by mass or more and 10% by mass or less of titanium oxide, wherein, in a pore distribution curve measured by a mercury porosimeter, the base material has a first peak and a second peak which is higher than the first peak and is located at a pore size larger than that of the first peak, and the volume of pores with a pore size of 7 μm or more is 0.02 cm3/g or more”; thus the claims are allowable.
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered and they are persuasive in part.
Applicants’ arguments with regard to claim 1 are persuasive, and thus claims 1-5 are allowable.
In response to Applicants’ argument to claims 6-9 that it would not have been obvious to increase the firing temperature of Tomita to 1400°C as taught by Wang because “Tomita explicitly teaches away from increasing the firing temperature above 1,300°C” at [0041]; the Examiner disagrees. Tomita discloses in [0041] that “[i]f the firing temperature is higher than 1300° C., a complex oxide (e.g., Al2TiO5 ) is likely to be produced due to the reaction of alumina and titania. As a result, microcracks may occur due to the difference in coefficient of thermal expansion betweenA12 TiO5 and alumina or titania, and may cause a decrease in strength of the alumina porous body”, and thus suggests only that firing higher than 1300°C might lead to microcracks or decrease in strength but does not necessarily and is thus not seen to teach away from the combination when considering the disclosure of Wang which teaches that a similar composition has optimum sintering conditions at 1400°C (Abstract).  The combined teachings thus suggest to one of skill in the art a likelihood of success when firing at 1400°C.
Applicant’s further argue that “there would have been no reason for a person of ordinary- skill in the art to have considered modifying Tomita based on Wang, in the first place”; however the Examiner disagrees. Applicant’s argue this is because “Tomita discloses that the base material includes aluminum oxide particles as an aggregate, titanium oxide as a bonding phase, and a metal compound selected from the group consisting of copper oxide, manganese oxide, calcium carbonate, and strontium carbonate as a sintering aid” and “Wang discloses that the asserted base material includes aluminum oxide particles, and titanium oxide as a sintering aid” and thus would not have been obvious to combined be case “because Tomita and Wang include titanium oxide in the respective base materials for entirely different purposes and effects”. However the purpose behind why the titania is added is not seen as relevant, as the compositions both contain primarily alumina with added titania, and thus the substitution of their firing temperatures would have been obvious because the titania would function the same in both regardless of the intention when added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0243557 A1 (hereinafter “Tomita”) in view of Yong Hong Wang et al., Microstructure control of ceramic membrane support from corundum-rutile powder mixture, Powder Technology, Volume 168, Issue 3, 2006, Pages 125-133 (hereinafter “Wang”) and US 2015/0008180 A1 (hereinafter “Uchikawa”).
Regarding claim 6, 8 Tomita discloses a method for producing a base material for a membrane filter comprising: 
a mixing and forming step in which, using, as raw materials: 
aluminum oxide having an average particle size of 1-120 micron [0032]; and 
titanium oxide having an average particle size of 0.5-10 micron [0033] or less, 
mixing is performed such that the amount based on the total of aluminum oxide and titanium oxide, of:
	5-30 mass % titanium oxide; 
0-1.5 % other oxides and 
thus the remainder alumina (i.e. 68.5-95 mass %); and 
the resulting mixture is formed into a shaped body; and 
a firing step in which the shaped body is fired in an oxidizing atmosphere in a temperature range of 1,200°C to 1,300°C [0041].; see also [0025]-[0032], [0038]-[0040].
Since the ranges disclosed (i.e. for alumina and titania mass% and particle sizes) overlap the range claimed, the ranges recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Tomita’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Tomita does not disclose the purity of the aluminum oxide is a purity of 90% by mass or more, or the purity of the titanium oxide is purity of 70% by mass or more; or (2) the firing step in which the shaped body is fired in an oxidizing atmosphere in a temperature range of 1,400°C to 1,600°C.
However, with regard to (1) the firing temperature, Wang discloses making a porous alumina ceramic membrane formed from alumina with titania as sintering aid, wherein the ceramic is fired at 1400°C (Abstract, Secs. 2.2., 3.2.1.).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Tomita by firing the ceramic at 1400°C as disclosed by Wang because this involves the simple substitution of known firing temperatures for alumina/titania ceramic membranes to obtain a sintered ceramic membrane.
With regard to (2) the purities, Uchikawa discloses a similar fired alumina/titania honeycomb ceramic, wherein the purity of the alumina may be 90% or more [0058], which is expected to obviously be mass %, and the purity of the  titania used is 99.9 mass % or more [0127].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Tomita by using alumina having a purity of 90 mass % or more and titania with a purity of 99.9 mass % or more as disclosed by Uchikawa because this involves the simple substitution of known alumina and titania purities used in forming alumina/titania fired honeycomb ceramics to obtain a sintered ceramic membrane.
Regarding claim 7 Tomita in view of Wang and Uchikawa discloses the method for producing a base material for a membrane filter according to Claim 6, and with regard to adjusting the average pore size of the aluminum oxide by mixing aluminum oxide powders with an average particle size of 0.5 micron or more and 50 micron or less, the prior art is silent to how the alumina powders are formed, however mixing them from other powers, including powders having average particle sizes in the range disclosed for the alumina powder would have been an obvious means to achieve and adjust the powder to the desired particle size
Regarding claim 9 Tomita in view of Wang and Uchikawa discloses the method for producing a base material for a membrane filter according to Claim 6, wherein, in the mixing and forming step, the mixture is formed into a shape with a diameter of 30 mm, a length of 1000 mm or more, and 55 cells; Tomita [0063].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773